DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chen (US Pub no. 2011/0019415 A1)
Regarding claim 1, Chen et al discloses an electronic device (fig. 5), comprising: a support structure (34); a heat-dissipation layer (33) disposed on the support structure (34) and comprising at least one first hole (331); a first adhesive (32) disposed in the at least one first hole (331); and an electronic panel (311/30) disposed on the heat-dissipation layer (33).
Regarding claim 2, Chen et al discloses wherein the support structure (34)
comprises an adhesive region (portions of 32 attached to element 34), and a position of the at least one first hole (331) corresponds to the adhesive region (portions of 32 attached to element 34) (fig. 5).

Claim(s) 1, 2, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim (2018/0146579 A1).
Regarding claim 1, Kim et al discloses an electronic device (fig. 11), comprising: a support structure(410); a heat-dissipation layer (210)disposed on the support structure (410)and comprising at least one first hole(TH); a first adhesive (220 or 230)disposed in the at least one first hole(TH); and an electronic panel(100) disposed on the heat-dissipation layer(210).
Regarding claim 2, Kim et al discloses wherein the support structure (410)
comprises an adhesive region (230), and a position of the at least one first hole (TH)corresponds to the adhesive region(230).
Regarding claim 17, Kim et al discloses wherein the first adhesive (220 or 230) is
substantially flush with an upper surface of the heat-dissipation layer(210) or a lower
surface of the heat-dissipation layer (fig. 11b).
Regarding claim 18, Kim et al discloses wherein the first adhesive (220) is
located between the electronic panel (100)and the heat-dissipation layer (210) fig. 11b.
Regarding claim 19, Kim et al discloses wherein the first adhesive (230) is
located between the support structure(410) and the heat-dissipation layer(210) fig. 11b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2018/0146579 A1)in view of Yoon (US Patent 9961809 B1) .
Regarding claim 8, Kim  et al discloses all the claim limitations of claim 1 and further teaches a graphite heat radiating member(200) [0063] but fails to teach wherein a thermal conductivity of the heat-dissipation layer is in a range from 400W/mK to 1500 W/mK.
However, Yoon et al teaches a heat radiation member (410) including carbon materials such as graphite having a thermal conductivity of 450 W/mk(col. 6, lines 45-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kim et al with the teachings of Yoon et al to provide excellent thermal conductivity.
Regarding claim 9, Kim et al discloses the at least one first hole having a diameter [0010] but fails to teach wherein a diameter of one of the at least one first hole  is in a range from 3 mm to 8 mm.  However, it would have been obvious to one of ordinary skill in the art to achieve a range from 3 mm to 8 mm through routine experimentation to optimize heat dissipation characteristics. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 10, Kim et al discloses wherein an area of one of the
2 to 64 mm2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 7 mm2 to 64 mm2 through routine experimentation to optimize the adhesive characteristics of the heat radiating member.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Regarding claim 11, Kim et al discloses wherein the support structure (410)
comprises an adhesive region, and a ratio of a total area of the least one first hole (TH) to an area of the adhesive region[0093[0097] but fails to teach  is in a range from 20% to 30%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 20% to 30% through routine experimentation to optimize heat discharging characteristics and adhesive characteristics. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 


Regarding claim 12, Kim et al discloses all the claim limitations of claim 1 but fails to teach wherein a thermal conductivity of the heat-dissipation layer is in a range from 30W/mK to 399 W/mK.

Yoon et al   fails to teach is in a range from 30W/mK to 399 W/mK.  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the thickness of the heat radiation member and the pitch/diameter of the holes such that a range from 30W/mK to 399 W/mK results through routine experimentation to influence heat dissipation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Yoon et al to enhance heat dissipation.

Regarding claim 13, Kim et al discloses the at least one first hole having a diameter [0010] but fails to teach wherein a diameter of one of the at least one first hole is in a range from .5 mm to 3 mm.  However, it would have been obvious to one of ordinary skill in the art to achieve a range from .5 mm to 3 mm through routine experimentation to optimize heat dissipation characteristics. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 14, Kim et al discloses wherein an area of one of the at least one first hole(TH1) [0097]but fails to teach  is in a range from .25 mm2 to 9 mm2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 7 mm2 to 64 mm2 through routine experimentation to optimize the adhesive characteristics of the heat radiating member.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 15, Kim et al discloses wherein the support structure (410)
comprises an adhesive region, and a ratio of a total area of the least one first hole (TH) to an area of the adhesive region[0093[0097] but fails to teach  is in a range from 30% to 40%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range from 30% to 40% through routine experimentation to optimize heat discharging characteristics and adhesive characteristics. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claims 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2018/0146579 A1) in view of Murai (US Pub no. 2018/0040268 A1).

However, Murai et al teaches a display device comprising a plurality of electronic panels (1a/1b) disposed on a support structure (11), wherein two of the plurality of electronic panels (1a/1b) share the support structure (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Murai et al to provide a display device capable of displaying images independently.
Regarding claim 20, Kim et al discloses all the claim limitations of claim 1 but fails to teach wherein the support structure comprises a spacer and a groove, a portion of the spacer is disposed in the groove, and a portion of the spacer protrudes out of the groove.
 Murai et al discloses (fig. 7) wherein the support structure (11) comprises a spacer (17)and a groove, a portion of the spacer (17)is disposed in the groove, and a portion of the spacer(17) protrudes out of the groove (fig. 7).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Murai et al to shield light between the two panels.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813